Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on January 28, 2021.  Claims 1-19 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Addison et al., U.S. Patent 10,427,692 B2 (2019).
As to claim 1, Addison et al. discloses an in-vehicle equipment control device for a vehicle having a plurality of sensors and a plurality of devices, the in-vehicle equipment control device comprising: 
circuitry configured to receive outputs from the plurality of sensors and output control signals based on the outputs from the plurality of sensors to the plurality of devices (Column 9, Lines 28-31), 
wherein the circuitry includes, as software components, a device driver layer having a hardware abstraction function and a device driver thereof (Column 9, Line 66 – Column 10, Line 14), and 
a middleware layer provided above the device driver layer (Column 9, Line 66 – Column 10, Line 14), 
wherein the middleware layer includes a routing module configured to select whether communication data output from the plurality of sensors is output as is or the communication data is subjected to predetermined processing and then output according to a type of the communication data (Column 10, Line 48 – Column 11, Line 13), and 
a treatment module configured to perform the predetermined processing on the communication data (Column 13, Lines 41-50), and 
wherein the routing module is configured to output the communication data to the device driver (Column 10, Line 48 – Column 11, Line 13).
As to claim 2, Addison et al. discloses the in-vehicle equipment control device according to claim 1, and further discloses wherein the treatment module includes a filter module configured to perform filter processing on the communication data, and 
a conversion module configured to perform conversion processing for conversion of a physical quantity of the communication data to a different physical quantity, and 
wherein the predetermined processing includes the filter processing by the filter module and the conversion processing for conversion to the different physical quantity by the conversion module (Column 11, Line 54 – Column 12, Line 6).
As to claim 3, Addison et al. discloses the in-vehicle equipment control device according to claim 2, and further discloses further comprising: 
a central controller configured to centrally control a plurality of control units provided in the vehicle, the circuitry being one of the plurality of control units (Column 9, Lines 10-27), 
wherein the routing module is configured to select a communication route through which the communication data is output to the devices without being sent to the central controller (Figure 2B).
As to claim 4, Addison et al. discloses the in-vehicle equipment control device according to claim 1, and further discloses further comprising: a central controller configured to centrally control a plurality of control units provided in the vehicle, the circuitry being one of the plurality of control units (Column 9, Lines 10-27), 
wherein the routing module is configured to select a communication route through which the communication data is output to the devices without being sent to the central controller (Figure 2B).
As to claim 10, Addison et al. discloses a vehicle, comprising: 
a plurality of sensors (Column 9, Lines 28-31); 
a plurality of actuators (Column 9, Line 66 – Column 10, Line 14); and 
an in-vehicle equipment control device, the in-vehicle equipment control device including circuitry configured to 
receive outputs from the plurality of sensors, and output control signals based on the outputs from the sensors to the actuators, wherein the circuitry includes, as software components, 
a device driver layer having a hardware abstraction function and a device driver thereof (Column 9, Line 66 – Column 10, Line 14), and 
a middleware layer provided above the device driver layer, wherein the middleware layer includes a routing module configured to select whether communication data output from the sensors is output as is or the communication data is subjected to predetermined processing and then output according to a type of the communication data (Column 9, Line 66 – Column 10, Line 14), and 
a treatment module configured to perform the predetermined processing on the communication data (Column 13, Lines 41-50), and 
wherein the routing module is configured to output the communication data to the device driver (Column 10, Line 48 – Column 11, Line 13).
As to claim 11, Addison et al. discloses the vehicle of claim 10, and further discloses wherein the treatment module includes a filter module configured to perform filter processing on the communication data, and 
a conversion module configured to perform conversion processing for conversion of a physical quantity of the communication data to a different physical quantity, and 
wherein the predetermined processing includes the filter processing by the filter module and the conversion processing for conversion to the different physical quantity by the conversion module (Column 11, Line 54 – Column 12, Line 6).
As to claim 12, Addison et al. discloses the vehicle of claim 11, and further discloses wherein the in-vehicle equipment control device further includes a central controller configured to centrally control a plurality of control units provided in the vehicle, the circuitry being one of the plurality of control units (Column 9, Lines 10-27), 
wherein the routing module is configured to select a communication route through which the communication data is output to the devices without being sent to the central controller (Figure 2B).
As to claim 13, Addison et al. discloses the vehicle of claim 10, and further discloses wherein the in-vehicle equipment control device further includes a central controller configured to centrally control a plurality of control units provided in the vehicle, the circuitry being one of the plurality of control units (Column 9, Lines 10-27), 
wherein the routing module is configured to select a communication route through which the communication data is output to the devices without being sent to the central controller (Figure 2B).
As to claim 19, Addison et al. discloses a non-transitory computer-readable medium including computer program instructions, which when executed by an information processing system, cause the system to: 
receive outputs from a plurality of sensors (Column 9, Lines 28-31), 
output controls signals based on the outputs from the plurality sensors to a plurality of actuators (Column 9, Line 66 – Column 10, Line 14), 
select whether communication data output from the plurality of sensors is output as is or the communication data is subjected to predetermined processing and then output according to a type of the communication data (Column 9, Line 66 – Column 10, Line 14), 
perform the predetermined processing on the communication data (Column 13, Lines 41-50), and 
output the communication data to a device driver (Column 10, Line 48 – Column 11, Line 13).

Allowable Subject Matter
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666